 Case 2:20-cv-00605-DBB Document 6-3 Filed 12/11/20 PageID.97 Page 1 of 2


From:             Young, Stewart (USAUT) 3
To:               "Rudy Bautista"
Subject:          RE: Chavarin
Date:             Monday, June 12, 2017 3:46:00 PM


I have talked it over with the criminal chief. We do not feel comfortable filing the 851 in order
to just get him to plead. I will not be filing the 851, whether he pleads or goes to trial.
From: Rudy Bautista [mailto:rudy@bbpdefense.com]
Sent: Monday, June 12, 2017 2:47 PM
To: Young, Stewart (USAUT) 3 <SYoung3@usa.doj.gov>
Subject: Re: Chavarin
Stew,
Thanks, as per my normal procedure, I’ll stipulate to what you need such as chain and tox
results. Last I spoke with Alan, he was concerned about being hit with an 851. He is on the
border of pleading to ensure he doesn’t get hit with the enhancement. Without getting an
affirmative no go on the 851, I believe he will plead as he is afraid of the current
administration. If we can get a firm commitment that you won’t be forced to file an 851, then
yes, it should take 2 days including closing arguments.
Rudy J. Bautista ¦ Shareholder
BaUtista, BOOth & ParKiNsON, p.C.
215 South State Street, Suite 600
Salt Lake City, UT 84111
T: 801.232.5311 ¦ F: 801.618-3835


NOTICE OF PRIVILEGED AND/OR CONFIDENTIAL NATURE OF THIS
COMMUNICATION
This message is being sent from a law firm and may contain information that is confidential or
privileged. If you are not the intended recipient, or a person responsible for delivering a copy
to the intended recipient, please advise the sender immediately by reply e-mail or by calling
the sender at (801) 232-5311. Immediately delete this message and any attachments without
forwarding or making or retaining a copy. Thank you.
P Please consider the environment before printing this e-mail.

       On Jun 12, 2017, at 12:29 PM, Young, Stewart (USAUT) 3
       <Stewart.Young@usdoj.gov> wrote:
       Rudy,
       I hope this finds you well. I know you are really busy, so I’m just trying to get this
       to you earlier so that you have an idea of our trial plan on Chavarin. The drugs
       have already been tested – it is heroin (3.5 kilograms, and the purity doesn’t
       change things for the guidelines). I calculate that as a Level 32. Don’t rely on my
       calculations, of course, but that is my best estimate.
       I anticipate it would be four or five witnesses, but could change based on
       stipulations: Steve Salas (Initial Stop and Interview), Jared Withers (Secondary Stop
       and some statements), Johnathan Dumke (Chemist), Branden Davis (Interview and
       Phone Dump), and maybe a Spanish translator if needed for the interview/phone
       messages. I’ve sent you the chemist’s workup on the heroin.
       So, I think it would probably be a two-day trial, or less. We are set for July 25th before
       Judge Benson. Judge Benson is always a nice judge to have a trial in front of.
Case 2:20-cv-00605-DBB Document 6-3 Filed 12/11/20 PageID.98 Page 2 of 2


    Please let me know at your convenience the plan, and I can plan accordingly.
    Thanks,
    Stew.
    Stewart M. Young
    Assistant U.S. Attorney
    U.S. Attorney’s Office – District of Utah
    Email: Stewart.Young@usdoj.gov
    Office: (801) 325-3213
